Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 4/13/2022. 
The following is the status of claims: 
Claims 1, 9, and 18 have been amended;
Claims 10, 19-20 have been cancelled and claims 21-23 have been added.
Thus, claims 1-9, 11-18 and 21-23 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 4/13/2022, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1-9, 11-18 and 21-23 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 9, and 18, the claimed features in
independent claim 1 (and substantially similar independent claim 00 and claim 00):

“a data classification and modelling based application compliance
analysis apparatus comprising:

at least one hardware processor;
a knowledge graph schema generator, executed by the at least one hardware processor, to
generate, for application data for an application, and based on data laws, a knowledge
graph schema;

a knowledge graph instantiator, executed by the at least one hardware processor, to
generate, based on the data laws and the knowledge graph schema, an instantiated
knowledge graph;

a data classifier, executed by the at least one hardware processor, to
generate, based on a plurality of data sources, domain knowledge and patterns, and
the instantiated knowledge graph, classified data;

a knowledge graph annotator, executed by the at least one hardware processor, to
generate, based on the classified data and the instantiated knowledge graph, an
annotated knowledge graph;

a governance and compliance advisor, executed by the at least one hardware processor, to
generate, based on the annotated knowledge graph, an indication of applicable
sovereign laws and compliance related to the application data for the application;

a sovereign cloud strategy generator, executed by the at least one hardware processor, to
generate, based on the annotated knowledge graph and the applicable sovereign laws
and compliance related to the application data for the application, a sovereign cloud strategy
related to the application data for the application: 

a sovereign cloud strategy implementer, executed by the at least one hardware processor, to
apply, based on the sovereign cloud strategy related to the application data for the
application, the sovereign cloud strategy to the application data for the application; and
store, based on application of the sovereign cloud strategy to the application data for
the application, the application data for the application”

in conjunction with other elements of the independent claims are not suggested,
anticipated or found to be obvious over the prior art made of record. The dependent
claims, being definite, further limiting, and fully enabled by the specification are also
allowed.

The closest prior art:
Venna et al., US Pub. No. 2017/0236077 A1, teaches methods for providing that information is obtained by computer about Internet-related assets of organizations where the information is used to identify relationships between the organizations with respect to the assets and the information about the identified relationships is made available for display or analysis or both;

however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 11/20/2020, with particular attention to paragraphs 0111-0114; and the examiner also found figures 3 and 4 helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled "Comments on
Statement of Reasons for Allowance."


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        5/6/2022